internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-101334-02 date date re legend date taxpayer taxpayer trust child child w date a partnership x year b y date c plr-101334-02 z year date dear this is in response to your letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer and taxpayer husband and wife established trust an irrevocable_trust for the benefit of their children child and child and their grandchildren on date taxpayer and taxpayer also transferred dollar_figurew cash to trust article two subdivision of trust provides that the trustees shall divide the trust property into separate equal shares for each living child of taxpayer and taxpayer child and child and shall further divide each share into so many parts as is necessary to have each part have an inclusion_ratio of either zero or one for generation-skipping_transfer_tax purposes and shall hold each part in trust for such child during the term of the trust as follows the trust shall be for the benefit of the child with respect to whom the trust is held the designated_beneficiary and also for the benefit of his or her issue collectively the beneficiaries the trust shall terminate at the designated beneficiary’s death the trustees shall pay any or all of the income and principal to any of the beneficiaries as the independent trustees determine for any reason any income not paid shall be added to principal annually when a_trust terminates the trustees shall pay the trust fund as the designated_beneficiary directs by will by the exercise of a special power to appoint among the issue of taxpayer and taxpayer or to the extent that the designated_beneficiary fails to effectively exercise such power to the designated beneficiary’s issue or if none to the issue of taxpayer and taxpayer provided however that if any share is payable to a child of taxpayer and taxpayer it shall be added to the trust for such child’s benefit in existence under article two subdivision if any or if not it shall be paid to such child on date taxpayer and taxpayer each transferred a of their limited_partnership units in the partnership to trust taxpayer and taxpayer represent that the a units in partnership had an aggregate value of dollar_figurex at the time of the transfer taxpayer and taxpayer relied on a qualified_tax professional to advise them in tax matters including preparing their gift_tax returns for year and year taxpayer and taxpayer each timely filed form sec_709 united_states gift and generation-skipping_transfer_tax return for year and taxpayer and taxpayer each consented to plr-101334-02 have the gifts made by them to third parties during the calendar_year as made one-half by each of them on the year gift_tax returns the tax professional reported gifts by each taxpayer and taxpayer of b limited_partnership units valued at dollar_figurey in addition the year gift_tax returns did not include the initial dollar_figurew transfer to trust on date a notice of allocation was attached to each taxpayer’s form_709 and dollar_figurey of each taxpayer’s gst_exemption was allocated to trust no allocation of taxpayer and taxpayer 2's gst_exemption was made for the initial dollar_figurew transfer to trust on date taxpayer and taxpayer each transferred c limited_partnership units in the partnership to trust taxpayer and taxpayer represent that the c units in partnership had an aggregate value of dollar_figurez at the time of the transfer taxpayer and taxpayer each timely filed gift_tax returns for year and taxpayer and taxpayer each consented to have the gifts made by them to third parties during the calendar_year as made one-half by each of them on the year gift_tax returns the tax professional did not include taxpayer and taxpayer 2's gifts of limited_partnership units to trust in year no allocation of taxpayer or taxpayer 2's gst_exemption was made for the transfers to trust in year on date the internal_revenue_service informed taxpayer and taxpayer that their year gift_tax returns were being examined upon notification that their year gift_tax returns had been selected for examination taxpayer and taxpayer reviewed the gift_tax returns and discovered the mistakes contained therein taxpayer and taxpayer have requested the following rulings an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make allocations of taxpayer and taxpayer 2's gst_exemption for transfers to trust in year and year and that such allocations shall be made based on the value of the property transferred to trust as of the date of the original transfers sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed plr-101334-02 sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-101334-02 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute accordingly taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and taxpayer are granted an extension of time of days from the date of this letter to make allocations of their available gst_exemption with respect to taxpayer and taxpayer 2's transfers to trust in year and year the allocations will be effective as of the date of the transfers to trust and the gift_tax value of the transfers to the trust will be used in determining the amount of gst_exemption to be allocated to trust these allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return and filed with the cincinnati service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-101334-02 except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to trust this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer and taxpayer sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
